Citation Nr: 0836079	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  07-18 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Nashville, Tennessee Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied the benefit sought on appeal.

The veteran requested the opportunity to testify at a 
personal hearing before a Veterans Law Judge (VLJ) sitting at 
the RO.  A video hearing before a VLJ was scheduled for 
December 2007, however the veteran cancelled such hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to a TDIU.  When the 
veteran cancelled his December 2007 hearing, he submitted 
directly to the Board an award letter from the SSA, along 
with a waiver of initial RO consideration.  However, on such 
waiver, the veteran requested that the processing of his 
claim be delayed pending receipt of his SSA records.  There 
is no indication that the veteran's SSA records have been 
requested.

In Murincsak v. Derwinski, 2 Vet. App. 363 (1992), the Court 
held that VA's statutory duty to assist includes obtaining 
records from SSA and giving appropriate consideration and 
weight to such evidence in determining whether to award or 
deny VA compensation benefits.  Therefore, the agency of 
original jurisdiction must obtain any records from SSA 
pertaining to the veteran's SSA disability benefits claim.

While the veteran has had recent VA examinations to determine 
the extent of his service-connected diabetes mellitus and a 
respiratory examination, there was no opinion elicited as to 
the degree of industrial impairment caused by the veteran's 
service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from the SSA, 
all records related to the veteran's 
claim for Social Security benefits 
including all medical records and copies 
of all decisions or adjudications.  Any 
received SSA records should be associated 
with the claims folder.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and extent of his service-
connected disabilities.  The examiner 
should comment on the degree of 
industrial impairment caused by his 
service-connected residuals of larynx 
cancer, including scarring and lymph node 
excision; diabetes mellitus; chronic 
cervicalgis and limitation of motion of 
the cervical spine; hypothyroidism; 
kidney disease; and peripheral 
neuropathy.  The claims folder should be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  

3.  Upon completion of the above-
requested development, the RO should 
readjudicate the issue of entitlement to 
a TDIU.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2007).   The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


